|fc*2-l*f
                                ELECTRONIC RECORD




COA # 14-13-00690-CR                                        OFFENSE: Aggravated Robbery


STYLE: Cordero Jarreal Stevenson v The State of Texas       COUNTY: Harris

COA DISPOSITION: Affirmed                                   TRIAL COURT: 179th District Court

DATE: November 13, 2014     Publish: No                     TC CASE #: 1299880




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Cordero Jarreal Stevenson v The State of Texas

CCA#_

         APP&LL ANITAS              Petition       CCA Disposition:         IfefS-ft
FOR DISCRETIONARY REVIEW IN CCA IS:                DATE:

          "^6ffcS6&3>                              JUDGE:
DATE:       03/ky/^iT                              SIGNED:.                      PC:


JUDGE:      fili UiAM&t-                           PUBLISH:                      DNP:




                                                                                        MOTION FOR


                                                         FOR REHEARING IN CCA IS:


                                                        JUDGE:          -

                                                                                 ELECTRONIC RECORD